Citation Nr: 0112165	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  94-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder from July 10, 1992, to July 24, 
1997.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

3.  Entitlement to service connection for a self-inflicted 
gunshot wound resulting in T12 paraplegia as secondary to the 
service-connected disability of post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  For reasons 
which will be made clear below, the Board finds sufficient 
evidence to adjudicate the claim of entitlement to an 
increased evaluation in excess of 10 percent for post-
traumatic stress disorder (PTSD) from July 10, 1992, to 
July 24, 1997 at this time.  The additional issues cited 
above will be addressed within the REMAND section of this 
determination.  

The veteran's representative has raised additional claims, 
including entitlement to a total rating based on individual 
unemployability.  The RO has not yet developed or adjudicated 
a claim for a total disability rating based on individual 
unemployability due to service-connected disability.  This 
issue will, therefore, be referred to the RO for appropriate 
action.  See Colayong v. West, 12 Vet. App. 524 (1999) 
(schedular rating claims are not inextricably intertwined 
with TDIU claims); see also Norris v. West, 12 Vet. App. 413 
(1999) (if the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for total disability based on individual unemployability).


FINDING OF FACT

Based upon the currently available evidence, the Board finds 
that the veteran's PTSD was manifested by a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people from July 10, 1992, 
to July 24, 1997.  


CONCLUSION OF LAW

Based on the available evidence of record from July 1992 to 
July 1997, the criteria for a 30 percent evaluation for PTSD 
from July 10, 1992, to July 24, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996), and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 10, 1992, the veteran requested service connection 
for PTSD.  In light of this request, a VA PTSD examination 
was performed in December 1992.  At this time, it was noted 
that the veteran was a paraplegic after a self-induced 
gunshot wound in 1982.  He indicated that he attempted to 
kill himself by shooting himself in the abdomen with a rifle 
because he was upset about an automobile accident, his spouse 
leaving him, and his back hurting him without any relief.  
His nonservice-connected back disability was continuing to be 
painful without any relief.  The veteran also noted that he 
was experiencing nightmares.  The subjective complaints at 
that time included nightmares two to four times per night, 
nervousness, and the avoidance of thoughts or feelings 
associated with Vietnam.  He also complained of irritability 
and outbursts of anger.  He had difficulties with 
concentrating, hypervigilance and an exaggerated startle 
response.

Objective findings noted that the veteran was both polite and 
cooperative during the interview.  No abnormal movements were 
noted.  He was alert and oriented to person, place and time.  
Thought processes were found to be coherent, logical and 
goal-directed, without looseness of association or flight of 
ideas.  No auditory or visual hallucinations were noted.  No 
suicidal or homicidal ideations were found.  His judgment was 
found to be fair and his insight was considered to be poor.  
The veteran was diagnosed with PTSD.

In a January 1993 rating determination, service connection 
was awarded for PTSD.  The veteran was awarded a 10 percent 
disability evaluation from July 10, 1992.  The veteran filed 
a timely notice of disagreement to this determination in 
March 1993.  A statement of the case regarding the issue of 
entitlement to an increased evaluation for the service-
connected PTSD (evaluated at that time as 10 percent 
disabling) was issued in January 1994.  A timely substantive 
appeal to the Board was received from the veteran in March 
1994.

An additional VA examination was held on July 25, 1997.  At 
this time, the veteran noted that he was last employed as a 
truckdriver in 1982.  He indicated that he was able to do 
this job because he drove all night and then slept during the 
day.  Subjective complaints included the inability to sleep 
at night, nervousness, nightmares two to three times a week, 
and headaches that last for 3 to 4 days.  The veteran also 
described having problems with anger.  

Psychiatric evaluation noted speech was spontaneous and at a 
normal rate and rhythm.  His mood was found to be mildly 
depressed, with some slight anger and anxiety.  The veteran's 
affect was appropriate to his mood.  He was alert and 
oriented to person, place and time.  Intelligence appeared to 
be average.  Insight and judgment were considered to be good.  
His thoughts were coherent, logical and goal-oriented.  There 
was no flight of ideas or looseness of associations 
indicated.  No suicidal or homicidal ideations were noted.  
The veteran was diagnosed with PTSD.  The Global Assessment 
of Functioning (GAF) was indicated to be 45.  

Based on the July 25, 1997 VA examination, the RO, in a 
September 1997 rating determination, awarded the veteran a 30 
percent evaluation for his PTSD from July 25, 1997.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  VA utilizes a rating schedule that is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, an average impairment in earning capacity 
resulting from such disease and injuries.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).  

The criteria for evaluating mental disorders was amended and 
redesigned as 38 C.F.R. § 4.130 (2000), effective November 7, 
1996.  Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  
As he filed his claim before November 7, 1996, and the issue 
is whether the veteran is entitled to an evaluation in excess 
of 10 percent from July 1992 to July 1997, the Board will 
evaluate the psychiatric disability in light of both the new 
and old rating criteria.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

Under the current rating criteria, 38 C.F.R. § 4.130 (2000), 
a 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as a 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted with occupational and social 
impairment in most areas such as school, work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like settings); and an inability to establish 
and maintain effective relationships.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  A 30 percent 
evaluation under the new criteria is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  

Based on a review of the veteran's evaluation and treatment 
records from July 10, 1992 to July 25, 1997, the Board must 
find that the VA examination of December 1992 was not fully 
adequate for rating purposes.  The difficulty (in part) is 
the fact that in December 1992 the critical issue was whether 
the veteran had PTSD.  While the VA psychiatric evaluation of 
July 25, 1997, addressed the issue of the level of disability 
associated with PTSD, the critical issue in December 1992 was 
whether or not the veteran did (or did not) have PTSD.  The 
extent of the disability was of secondary concern at that 
time.    

Taking all of this evidence into consideration, the Board 
finds that there is sufficient medical evidence to support a 
30 percent evaluation under the old diagnostic criteria for 
PTSD, effective July 10, 1992.  The key evidence in this 
regard is the description of the veteran's PTSD symptoms in 
December 1992.  These symptoms are consistent with the same 
symptoms cited by the veteran in July 1997.  The July 1997 VA 
psychiatric evaluation provided the basis to determine the 
veteran was entitled to a 30 percent evaluation for PTSD.  
The veteran's complaints in July 1997 are similar to those he 
noted in December 1992.  The fact that the December 1992 
evaluation did not provide a GAF score can not be used as a 
basis to determine that this condition was somehow less 
severe in December 1992 than it was in July 1997.  
Accordingly, an increased evaluation to 30 percent for the 
veteran's PTSD, effective July 10, 1992, is warranted.  The 
inadequacies of the December 1992 VA psychiatric evaluation 
in determining the extent of the PTSD cannot be held against 
the veteran.

This decision should not be interpreted as an expressed or 
implied determination that the veteran's PTSD from July 10, 
1992 is only 30 percent disabling.  It is, however, a 
determination that the available medical evidence of record 
at this time would support an increase from 10 percent to 30 
percent from July 10, 1992, to July 24, 1997.  In order to 
determine whether the veteran is entitled to an increased 
evaluation in excess of 30 percent from July 10, 1992, 
additional medical development, as described below, will be 
required.  


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected PTSD to 30 percent from July 10, 1992, to 
July 24, 1997, based on the medical evidence available at 
this time, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

With regard to the issue of whether the veteran is entitled 
to more than a 30 percent evaluation for his PTSD from July 
10, 1992, the Board believes that additional development is 
required.  In this regard, the Board must note that the 
veteran's representative, in written argument prepared in 
April 2001, has requested that this case be remanded to the 
RO for additional development.  

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas.  The new law revises the 
former § 5107(a) of Title 38 of the United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran's representative has argued that the veteran's 
nonservice-connected psychiatric disability cannot be 
distinguished from his service-connected PTSD.  The 
representative has cited to several Board determinations and 
medical evidence within the claims file that supports this 
contention.  While the Board would agree that it is difficult 
(if not sometimes impossible) to distinguish between a 
service-connected and nonservice-connected psychiatric 
disability, the Board would not exclude the possibility that, 
in limited situations, it is not impossible to distinguish 
between a service-connected and nonservice-connected 
psychiatric disorder. 

The Board believes that additional medical information is 
required to address this question.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (Only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert).  In this regard, the Board must note that at 
the hearing held before the undersigned in February 2001, the 
veteran appeared to indicate that additional pertinent 
medical records are available that have not been associated 
with his claims folder.  

In addition to the above, the veteran appears to be obtaining 
benefits from the Social Security Administration (SSA).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that, while an SSA decision is not controlling for purposes 
of VA adjudications, the decision is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  If the veteran has received benefits from the SSA 
and those benefits are based upon disability, the medical 
record upon which the award was based would be pertinent to 
the veteran's current claim.  The importance of obtaining 
these records is clear.  The Court has routinely vacated 
Board decisions due to a failure to obtain SSA records.

The question regarding the issue of entitlement to service 
connection for a self-inflicted gunshot wound resulting in 
T12 paraplegia secondary to the service-connected disability 
of PTSD involves a complicated procedural history that the 
Board must now address.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

In March 1993, the veteran filed a claim seeking service 
connection for the residuals of the gunshot wound caused when 
the veteran attempted to kill himself in 1982.  In a December 
1993 rating determination, service connection for a self-
inflicted gunshot wound resulting in T12 paraplegia, 
secondary to PTSD, was denied by the RO.  The veteran was 
notified of this determination in January 1994.  The veteran 
filed a timely notice of disagreement to this determination 
in March 1994.  A statement of the case regarding this claim 
was issued by the RO on March 14, 1996.  At that time, the 
veteran was notified that he must file an appeal with the RO 
within 60 days from the date of this letter or within the 
remainder (if any) of the one-year period from the date of 
the letter notifying him of the action that he has appealed 
(the RO rating action of December 1993).

In written argument prepared by the veteran's representative 
in April 2001, it was noted that an unknown person had placed 
a sticky note on a VA Form 1-9 indicating that the veteran 
had not filed a timely substantive appeal regarding the issue 
of service connection for paraplegia.  It was stated that the 
veteran has the right to appeal the issue of the timeliness 
or adequacy of an appeal pursuant to 38 C.F.R. § 19.13 
(2000).  It was contended that prior to determining the 
question of whether or not the Board had jurisdiction over 
the question of secondary service connection for paraplegia, 
due process must be provided on this question.  In addition, 
it was also contended that an "unidentified person may not 
rule on jurisdiction via a secret sticky note in the VA claim 
file.  Notice must be given to the veteran, prior to a final 
determination."  

As correctly stated by the veteran's representative in April 
2001, the veteran has the right to appeal the issue of the 
timeliness or adequacy of an appeal.  However, in order to do 
so, this issue must be raised with the RO.  In this regard, 
it is important to note that prior to April 2001, neither the 
veteran nor his representative raised the issue of the 
timeliness or adequacy of the May 1996 substantive appeal 
with either the RO or the Board.  Significantly, at the 
hearing held before the undersigned in February 2001, no 
reference was made to this issue.  Further, as the veteran 
made no reference to this issue within the May 1996 
substantive appeal, the RO was not made aware that the 
veteran or his representative wished to appeal this issue to 
the Board.  If the veteran's representative wishes to raise 
the issue of the timeliness or adequacy of the substantive 
appeal of May 1996, either the veteran or his representative 
must do so with the RO.  At this time, this issue is not 
before the Board.

However, the discussion above does not end the Board's 
consideration of this particular matter.  In an August 2000 
rating determination, the RO addressed the issue of service 
connection for a self-inflicted gunshot wound resulting in 
T12 paraplegia as secondary to the service-connected 
disability of PTSD on a de novo basis.  The veteran was 
notified of this determination in October 2000.  A timely 
notice of disagreement was received from the veteran's 
representative regarding this issue later that month.  As no 
statement of the case appears to have been issued, the claim 
of entitlement to service connection for a self-inflicted 
gunshot wound resulting in T12 paraplegia as secondary to the 
service-connected disability of PTSD remains pending in 
appellate status (See 38 C.F.R. § 3.160(c) (2000)) and 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (2000); see also Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, if the veteran files a 
timely substantive appeal once the RO has issued a statement 
of the case regarding this claim, the Board will address this 
claim and the issue regarding the timeliness of the May 1996 
substantive appeal will be rendered effectively moot to the 
extent that the Board would then have jurisdiction of that 
issue.  

On the basis of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including, but not limited to, 
any recent treatment of the veteran's 
PTSD.  The veteran is asked to assist the 
RO by providing the information necessary 
to the RO for obtaining these records.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.

3.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a GAF score and 
define the score assigned.  The basis for 
any conclusions should be explained and 
any social and industrial impairment 
should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology of the service-connected 
psychiatric disability, particularly with 
respect to:

(a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

(b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

(c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

(d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

(e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.

The examiner is also asked to review the 
record and indicate whether it is 
possible to distinguish between the 
veteran's service-connected PTSD and any 
nonservice-connected disability 
associated with a psychiatric disability 
that began following the veteran's 
discharge from active service.  If it is 
possible to make such a distinction, the 
examiner should provide an opinion as to 
the degree to which the manifestations of 
PTSD alone affect the veteran's ability 
to obtain or retain employment.  If the 
examiner finds any other psychiatric 
disability that is causally related to 
PTSD, it should be so stated.  

4.  The RO should review the medical 
report to determine if it meets the 
requirements of Paragraph 3.  If not, the 
report should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(2000).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for a 
self-inflicted gunshot wound resulting in 
T12 paraplegia as secondary to the 
service-connected disability of PTSD, and 
including citation to all relevant law 
and regulations pertaining to this claim.  
The RO should consider whether finality 
is applicable.  The veteran and his 
representative must be advised of the 
time limit in which he may file a timely 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely filed, this issue should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

7.  The RO should thereafter review the 
claim of entitlement to an evaluation in 
excess of 30 percent for post-traumatic 
stress disorder from July 10, 1992.  The 
RO should evaluate this claim with 
consideration of the rating criteria in 
effect for the evaluation of PTSD prior 
to and as of November 7, 1996, as 
applicable.  See VAOPGCPREC 3-2000 (April 
10, 2000).  The RO should also consider 
Mittleider v. West, 11 Vet. App. 181 
(1998) (citing to 61 Fed.Reg. 52698 
(10/8/96) (When it is not possible to 
separate the effects of the [service-
connected condition and the nonservice-
connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that 
reasonable doubt on an issue be resolved 
in the appellant's favor, clearly dictate 
that such signs and symptoms be 
attributed to the service-connected 
condition).  

If the benefits sought on appeal 
regarding this claim are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and provided an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Error! Not a valid link.


